Exhibit 10.4

Execution Version

JOINDER AGREEMENT NO. 2

JOINDER AGREEMENT NO. 2 (this “Agreement”) dated as of March 15, 2013, among THE
BANK OF NEW YORK MELLON TRUST, N.A., as Trustee under the Indenture referred to
below (the “New Agent”), as an Other First Priority Lien Obligations Agent,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Credit Agreement Agent, The Bank of
New York Mellon Trust Company, N.A., as Trustee, and any other First Lien Agent
and other Second Priority Agent from time to time a party hereto.

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of March 4, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Credit Suisse AG, Cayman Islands Branch, as Credit Agreement Agent, The Bank of
New York Mellon Trust Company, N.A., as Trustee and collateral agent, Holdings,
the Company and certain subsidiaries of the Company. This Agreement has been
entered into to record the accession of the New Agent as Other First Priority
Lien Obligations Agent under the Intercreditor Agreement.

Definitions

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Intercreditor Agreement.

SECTION 1.

Accession

1.1. The New Agent agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of, the Intercreditor Agreement as an Other
First Priority Lien Obligations Agent as if it had originally been party to the
Intercreditor Agreement as an Other First Priority Lien Obligations Agent.

1.2. The New Agent confirms that its address details for notices pursuant to the
Intercreditor Agreement are as follows:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Fax No.: (904) 645-1921

Attn: Corporate Trust Administration.

1.3. Each party to this Agreement (other than the New Agent) confirms the
acceptance of the New Agent as an Other First Priority Lien Obligations Agent
for purposes of the Intercreditor Agreement.

1.4. The Bank of New York Mellon Trust Company, N.A., is acting in the capacity
of Other First Priority Lien Obligations Agent solely for the Secured Parties
under that certain Indenture, dated as of March 15, 2013, among the Company, the
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee.



--------------------------------------------------------------------------------

SECTION 2.

Miscellaneous

2.1. This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

2.2. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a Credit Suisse, Cayman Islands
Branch), as Credit Agreement Agent By:  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Vice President By:  

/s/ Patrick L. Freytag

  Name:   Patrick L. Freytag   Title:   Associate

SIGNATURE PAGE TO

JOINDER AGREEMENT NO. 2 TO SECOND-LIEN INTERCREDITOR



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as New Agent By:  

/s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as a First Lien Agent By:  

/s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President

SIGNATURE PAGE TO

JOINDER AGREEMENT NO. 2 TO SECOND-LIEN INTERCREDITOR